DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/05/2019; 10/03/2019; have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " a spatial light modulator (106) that is supported by the head-mounted support circuitry " in claim 1.  There is insufficient antecedent basis for this limitation in the claim. The claim provides a head mounted support structure and control circuitry.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8-10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Bohn (US Patent Publication Number 20130208362 A1).

Bohn teaches, as claimed in claim 1, an electronic device (Figs. 1-3; imaging units disclosed in multiple embodiments ¶ 0030), comprising: a head-mounted support structure (302); control circuitry (306); a spatial light modulator (106) that is supported by the head-mounted support circuitry, wherein the spatial light modulator  (106) has pixels and wherein the control circuitry  (306) is configured to produce an image using the pixels; a light source  (108) having multiple light-emitting elements (RGB) configured to produce illumination; and an optical system (115 +118 +208) configured to direct the illumination to the spatial light modulator (106) and to direct corresponding reflected image light from the spatial light modulator to an eye box, wherein the control circuitry (306) is configured to independently adjust each of the light-emitting elements to independently adjust the illumination in different respective areas of the spatial light modulator (¶ 0016).

Bohn teaches, as claimed in claim 3, wherein the multiple light-emitting elements (108) are configured to form an array of sets of light-emitting elements1 (Fig. 2).
Bohn teaches, as claimed in claim 4, wherein each set of the light-emitting elements (108) includes at least two of the light-emitting elements (Fig 2).
Bohn teaches, as claimed in claim 8, wherein the optical system includes a collimating lens, a diffuser, and a condenser lens (402) and wherein no fly’s eye lens array is present between the light source and the spatial light modulator.
Bohn teaches, as claimed in claim 9, wherein the light-emitting elements include red light-emitting diodes(R ), green light-emitting diodes (G), and blue light-emitting diodes (B).
Bohn teaches, as claimed in claim 10, wherein the spatial light modulator comprises a spatial light modulator selected from the group consisting of: a liquid-crystal-on-silicon device and a digital micromirror device (¶0016).


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US Patent Publication Number 2006/0067090 A1).
Lee teaches, as claimed in claim 20, a display system, comprising: a light source configured to produce illumination (Fig. 5, 9 and 10), the light source having an N x N array of multielement light-emitting devices (10), wherein N is at least two (Fig. 5), each multielement light-emitting device having at least three light-emitting diodes; a spatial light modulator (200); .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 11-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bohn (US Patent Publication Number 20130208362 A1) in view of Lee (US Patent Publication Number 2006/0067090 A1).
Bohn fails to teach, as claimed in claim 5, wherein each set of the light-emitting elements includes a two-dimensional array of the light-emitting elements. In a related art, Lee teaches, wherein each set of the light-emitting elements (10) includes a two-dimensional array of the light-emitting elements (Fig. 5).
	It would have been obvious to one of the ordinary skill of the art before the effective filing date of the claimed invention to have modified the electronic device, as taught by Bohn, with the light emitting elements as taught by Lee, for the purpose of providing  light can be collimated at a high efficiency without a decrease in the light use efficiency (¶ 0031).
Bohn fails to teach, as claimed in claim 6, wherein the array of sets of light-emitting elements is configured to form a two-dimensional array of the sets. In a related art, Lee teaches wherein the array of sets of light-emitting elements is configured to form a two-dimensional array of the sets (Fig. 5).

Bohn teaches, as claimed in claim 7,wherein the light-emitting elements include multiple red light-emitting diodes (R ) configured to be adjusted independently by the control circuitry, multiple green light-emitting diodes (G) configured to be adjusted independently by the control circuitry, and multiple blue light-emitting diodes (B)configured to be adjusted independently by the control circuitry and wherein the optical system comprises (Fig. 2 “ both arrays for each eye”): Bohn fails to teach a fly’s eye lens array; and a relay lens interposed between the fly’s eye lens array and the spatial light modulator. In a related art, Lee teaches wherein the light-emitting elements include multiple red light-emitting diodes (100R ), multiple green light-emitting diodes (100G) and multiple blue light-emitting diodes (100B) wherein the optical system comprises a fly’s eye lens array (406); and a relay lens interposed between the fly’s eye lens array (404) and the spatial light modulator (200).
It would have been obvious to one of the ordinary skill of the art before the effective filing date of the claimed invention to have modified the electronic device, as taught by Bohn, with the light emitting elements as taught by Lee, for the purpose of providing  light can be collimated at a high efficiency without a decrease in the light use efficiency (¶ 0031).
Bohn fails to teach, as claimed in claim 11, wherein the light-emitting elements comprise light-emitting diodes. In a related art, Lee teaches wherein the light-emitting elements comprise light-emitting diodes (¶ 0029)

Bohn teaches, as claimed in claim 12, wherein the light-emitting elements comprise lasers (¶0015).
Bohn fails to teach, as claimed in claim 13, wherein the light-emitting elements comprise at least three red light-emitting diodes, at least three green light-emitting diodes, and at least three blue light-emitting diodes. In a related art, Lee teaches wherein the light-emitting elements comprise at least three red light-emitting diodes (100R), at least three green light-emitting diodes (110G), and at least three blue light-emitting diodes (100B).
It would have been obvious to one of the ordinary skill of the art before the effective filing date of the claimed invention to have modified the electronic device, as taught by Bohn, with the light emitting elements as taught by Lee, for the purpose of providing light can be collimated at a high efficiency without a decrease in the light use efficiency (¶ 0031).
Bohn teaches, as claimed in claim 17, a head-mounted device, comprising:a display system comprising a spatial light modulator (106), a light source (108) configured to produce illumination, and an optical system (115 +118 +208) configured to direct the illumination to
the spatial light modulator (106)  and to direct corresponding reflected image light from the spatial light modulator to an eye box (Fig. 2), wherein the light source comprises multiple red light-emitting light, multiple green light-emitting light, and multiple blue light-emitting light; and control circuitry (306) configured to independently adjust each of the red light-emitting light; independently adjust each of the green light-emitting light; and independently adjust each 
It would have been obvious to one of the ordinary skill of the art before the effective filing date of the claimed invention to have modified the electronic device, as taught by Bohn, with the light emitting elements as taught by Lee, for the purpose of providing light can be collimated at a high efficiency without a decrease in the light use efficiency (¶ 0031).

Claims 14 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohn (US Patent Publication Number 20130208362 A1) in view of Lee (US Patent Publication Number 2006/0067090 A1) and in further view of Morrison (US Patent Publication Number 20180129057 A1).
Bohn fails to teach, as claimed in claim 14, wherein the light source comprises a dichroic wedge combiner configured to combine red light from the red light-emitting diodes, blue light from the blue light-emitting diodes, and green light from the green light-emitting diodes to form the illumination. In a related art, Morrison teaches wherein the light source comprises a dichroic wedge combiner (443)  configured to combine red light from the red light-emitting diodes, blue light from the blue light-emitting diodes, and green light from the green light-emitting diodes to form the illumination.
It would have been obvious to one of the ordinary skill of the art before the effective filing date of the claimed invention to have modified the electronic device, as taught by Bohn and Lee, with the optical combiner, as taught by Morrison, for the purpose of providing an anamorphically reshape an aggregate spot area of the aggregate laser beam (¶0007).

Bohn fails to teach, as claimed in claim 18, wherein the light source produces red, green, and blue light and further comprises an optical element configured to combine the red, green, and blue light to provide the illumination. In a related art, Morrison teaches wherein the light source produces red, green, and blue light and further comprises an optical element (443) configured to combine the red, green, and blue light to provide the illumination.
It would have been obvious to one of the ordinary skill of the art before the effective filing date of the claimed invention to have modified the electronic device, as taught by Bohn and Lee, with the optical combiner, as taught by Morrison, for the purpose of providing an anamorphically reshape an aggregate spot area of the aggregate laser beam (¶0007).
Bohn teaches, as claimed in claim 19, wherein the optical element comprises an optical element selected from the group consisting of: a hologram, a metastructure, and a switchable grating2 (¶ 0016 “).


Allowable Subject Matter
Claim 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although prior art teaches, an electronic device has pixels and wherein the control circuitry is configured to produce an image using the pixels e comprising: a head-mounted support structure; .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


JOURNEY F. SUMLAR
Examiner
Art Unit 2872

24 February 2021



/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 An array of RGB elements for each eye. 
        2 ¶ 0016  teaches echelon grating, and provides that the light from dark pixels is not wasted